. Adams, J.:
The voluminous records filed .in this court and the elaborate briefs submitted by counsel would seem to indicate that the questions which they present for our consideration are exceedingly complex in their nature. Important, and vastly important, to both parties. these, questions doubtless are; but upon, a careful perusal of the various affidavits and of the exhibits therein referred to, that which before appeared involved and intricate becomes exceedingly simple and virtually resolves itself into this single inquiry: Did the trial court, in denying the defendant’s motion for leave to amend its answer, so exercise its discretionary power as to justify this court in declaring that the same had been abused ?
In answering this inquiry, we do not deem it necessary to determine whether or not the proposéd amendment, if allowed, would have enabled the defendant to avail itself óf a new and substantial defense, and one which, if established, would be likely to defeat a recovery by the plaintiff; for, unless .a proposed pleading is obviously bad or frivolous, its sufficiency will not be determined upon an application for leave to serve the same, but the other party will be left to his remedy by demurrer or motion at the. trial. (Campbell v. Campbell, 5 N. Y. Supp. 171; Paddock v. Barnett, 88 Hun, 381.)
*559Assuming, then, for the purposes of this review, that the .proposed amendment tendered new and meritorious issues, what were the circumstances under which leave to serve the. same was denied ?
As has already been stated, issue was first joined herein by the service of the defendant’s original answer on the 14th day of May, 1898, more than eight months prior to the time when the motion to amend was made. This answer was drawn by an attorney of conceded ability, and one whose large experience in the conduct of insurance cases certainly qualified him to draw such a pleading intelligently and skillfully. At that time one of the Canadian cases had been tried, and upon the trial the transactions upon which the defenses set forth in the proposed amendment are predicated were gone into at length and with great detail; they were also critically and elaborately considered in the opinion of the learned judge before whom the case was tried, and a copy of that opinion had been furnished to and was then in the possession of the defendant’s representative, who was charged with the duty of preparing this case for trial.
In October, 1898, the same matter was considered and passed upon before Sir W. R. Meredith, Ch. J., in another hearing in a Canadian court, so that long before the application to amend was made the defendant’s attorney was, or might have been, fully possessed of all the facts and circumstances which were necessary to enable him to formulate the proposed amendment; and yet no sign was made that any amendment was deemed necessary until the parties and their witnesses had assembled for the trial upon a day fixed by mutual conference and consent to accommodate both court and counsel.
It is urged, however, that the defenses which proved unavailing in the Canadian courts may be interposed with' greater assurance of success in this action, by reason of the fact that the provision of the policy issued by the defendant, relating to the material changes in the risk assumed, is different and more favorable to the defendant’s contention than the provision contained in the Canadian policies, which fact was not discovered until after the case had been placed in charge of the present counsel. But conceding this to be true, does it furnish an adequate excuse for the defendant’s laches ?
The attorney of record, as has been suggested, has had large *560experience in matters of this character, and he certainly ought to have discovered every defense which was available to the defendant before allowing the case to leave his hands, as • he probably would have done had he displayed! the same zeal and effort as did the present learned counsel, who was not retained in the case until about a week before the application for leave to amend was made.
A labored - attempt was made to: excuse this oversight or omission upon the part of the attorney, and to that end various explanations were tendered which, while they did not exonerate him from the charge of laches, might, under different circumstances, have been regarded as sufficient to warrant' the granting, upon proper terms, of the relief sought. But when the application for leave'to amend was made, the plaintiff was in readiness for trial, and had, at considerable trouble and expense, subpoenaed a large number of witnesses to be present at a time which had been set apart by the court for the express purpose of trying these cases. Under these circumstances, it is not surprising that the defendant’s application was not regarded with more favor by the learned trial judge'. ' We have said that the defendant’s laches under different circumstances might have been condoned, and it- is quite possible that an appellate court might think it would have been better, even under existing conditions, to have exhibited more lenity; but the learned trial justice' was in a "position, by reason of his familiarity with all the surrounding facts and circumstances, to determine that question intelligently and discriminatingly, and as such determination rested almost entirely in his discretion, and as we are unable to say that in this instance there was any abuse of that discrbtion, we do not feel at liberty to reverse the order appealed from. (Sayre v. Frazer, 47 Barb. 26 Dennis v. Snell, 54 id. 411; Lamphere v. Clark, 29 N. Y. Supp. 107; S. C., 77 Hun, 506; revd., 149 N. Y. 472; O’Neil v. Hester, 82 Hun, 432.)
As regards the second order, but little need bé said. When the motion to amend was denied, the defendant’s counsel was at liberty to pursue either of two remedies; he might have excepted to the decision of the learned trial justice, proceeded with the trial, and, if defeated, availed himself of his exception upon appeal, or he might have abandoned the cases and suffered defaults to he taken. This latter alternative he saw fit to adopt, and later on, having become *561convinced that his course was unwise, he made application to he relieved from the consequences of his “ mistake.”
The papers upon which this second order are based are obviously designed as a supplement to those used upon the former motion, and they do contain some additional statements which are relied upon to excuse the defendant’s laches, but these statements simply show that the attorney of record was not aware of the existence of certain facts which the present counsel discovered as soon as the case was committed to his charge. Théy fail, however, to show that any very diligent effort ivas made by the attorney to inform himself as to the real situation of affairs, and consequently the case, so far as this feature of it is concerned, was virtually the same upon the second as upon the first application. The only question, therefore, left to be determined was whether the judgments which were allowed to go by default should be vacated. To this proposition the Special Term, in the exercise of its discretion, responded in the negative, and with such response we are indisposed to interfere. The determination to abandon the cases was made deliberately by an able, experienced and astute officer of this court, after consultation with his clients or their trusted representatives, and having thus made his election, it would be a travesty of justice to permit him to reconsider his action after the plaintiff had made his proofs and dismissed his witnesses.
Each of the orders appealed from should be affirmed, with ten dollars costs and disbursements.
All concurred, except Hardin, F. J., not voting.
Order denying motion to amend answer affirmed, with ten dollars costs and disbursements. ■ •
Order denying motion to open default affirmed, with ten dollars costs and disbursements.
Like order in eight other cases in which same plaintiff appears.